                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Walter Brzowski
                                Plaintiff,
v.                                                 Case No.: 1:17−cv−09339
                                                   Honorable Matthew F. Kennelly
John R Baldwin, et al.
                                Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, August 4, 2020:


         MINUTE entry before the Honorable Matthew F. Kennelly: Voir dire held and
jury trial begun on 8/4/2020. Jury trial is continued to 8/5/2020 at 9:30 a.m. Mailed notice.
(mma, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
